Citation Nr: 1121192	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran elected a Decision Review Officer hearing on his Form 9, dated May 2009.  The Veteran was afforded an Informal Conference in lieu of such hearing in April 2010. 


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's low back disability does not manifest in ankylosis or incapacitating episodes.

2.  Current treatment records reveal mild left lower extremity neuropathy associated with the Veteran's back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, Diagnostic Code 5243 (2010).

2.  The requirements for a separate 10 percent evaluation for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in November 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran's VA examination did not include claims file review.  However, as the claim is one for an increased rating based on the Veteran's current disability, the Board finds that remand is not necessary for an additional VA examination with claims file review.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security records, as well as post-service reports of VA and private treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

The Board notes at the outset that the Veteran's claim for an increased rating for his lower back disability was received at the RO on October 30, 2007.  A subsequent February 2008 rating decision continued his previously assigned 40 percent disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2008); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Throughout the rating period on appeal, the Veteran's low back disability has been rated as 40 percent disabling under Diagnostic Codes 5295-5243.  (It is noted that Diagnostic Code 5295 has not been in effect at any time during the current appeal period- it was replaced by the General Rating Formula for Diseases and Injuries of the Spine, effective in September 2003.)

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

Diagnostic Code 5243 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under such formula, a 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less.  A 50 percent rating requires evidence of unfavorable ankylosis of the thoracolumbar spine with a 100 percent rating requiring unfavorable ankylosis of the entire spine.  

A low back disability under Diagnostic Code 5243 may also be evaluated as intervertebral disc syndrome.  Under such criteria, a 40 percent evaluation, under those same regulations, requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2010).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  

Concerning the Veteran's claim for an increased rating for a lower back disability, the preponderance of the evidence indicates that he does not meet the relevant criteria for a higher rating.  In this regard, a VA spine examination in December 2007 reflects that he had flexion to 60 degrees, extension to 10 degrees, lateral flexion to 30 degrees, and rotation to 45 degrees, all with pain throughout.  The examiner commented that there was no additional limitation of motion on repetition.  The Veteran's VA spine examination in January 2009 indicates ranges lumbar flexion to 45 degrees, extension to 5 degrees, lateral flexion to 25 degrees and rotation to 25 degrees, all with pain throughout.  The examiner again indicated that there was no change with repetitive motion.  The Veteran denied flare-ups and reported that his activities of daily living were not affected by his low back disability.  Additionally, he expressly denied incapacitating episodes at both examinations.  VA treatment records indicate no loss of range of motion that would be consistent with ankylosis and there is no mention of incapacitating episodes.  Thus, the Board finds that the Veteran's back disability does not warrant a higher rating during any part of the relevant period.  In this regard, the Veteran's complaints of pain are recognized.  Indeed, he has endorsed pain, especially with prolonged standing, sitting, lifting, bending, and weather changes.  However, such pain has not resulted in any further limitation of function, even with repeated movement, as noted on multiple objective examinations.  Thus, the pain complaints do not here serve as a basis for a higher evaluation.  Rather, the functional limitations described above are accounted for in his 40 percent disability rating as already in effect throughout the rating period on appeal.  

Again, in order to receive a higher evaluation under the general rating formula, the Veteran's disability would have to manifest in unfavorable ankylosis of the entire thoracolumbar spine.  The Board observes that there is no indication of ankylosis of the spine shown during the Veteran's VA examinations or in the context of his VA treatment.  In this regard, the Board notes that the Veteran contended that virtually any motion caused pain during the aforementioned VA examinations; however, there is no indication that the spine was actually ankylosed in an unfavorable position, or that the extent of his disability most nearly approximated unfavorable ankylosis, even when considering DeLuca factors.  

Thus, while the evidence does reflect considerable limitations, the overall disability picture does not rise to the level contemplated by the next-higher 50 percent rating.  Thus, the Board finds that the orthopedic manifestations of the Veteran's back disability do not warrant a higher rating than the current 40 percent disability rating.  

The Board reiterates that the evidence fails to show, and the Veteran has not claimed, any incapacitating episodes during the relevant period.  Thus, a higher evaluation cannot be accomplished under the criteria for incapacitating episodes in this case.  

Concerning the Veteran's complaints of bilateral lower extremity neuropathy, the Board notes that a January 2005 neurology note refers to an MRI that indicated a left paracentral disk protrusion at the L4-L5 level, which correlated with complaints of low back pain radiating down the left lower extremity.  A subsequent December 2005 VA neurology note indicated normal reflexes in the bilateral lower extremities.

In December 2006, the Veteran complained of numbness and tingling in both legs.  Sensation was intact.  Straight leg was positive.   

During the VA examination in December 2007, the Veteran complained of radiation of pain to the lower extremities.  He had a positive left leg raise; 5/5 strength in the upper extremities and 4/5 strength in the lower extremities; intact sensation; 1+ deep tendon reflexes in the ankles; 4+ deep tendon reflexes in the right knee and 2+ deep tendon reflexes in the left knee and in the upper extremities.  

A March 2008 VA clinical record indicated positive straight leg raise, with more pain on the left than on the right.  Deep tendon reflexes were 3+ in the knees and 2+ in the ankles.

Upon examination in January 2009, the Veteran had negative straight leg raises bilaterally; 4+/5 strength in the left lower extremities with 5/5 strength in the other extremities; 2+ deep tendon reflexes in the left lower extremity and 3+ everywhere else; with a decrease in sensation in the left lateral thigh region.  

A January 2009 VA treatment note indicates an assessment of bilateral lumbar radiculitis, left greater than right.  The Veteran had decreased sensation on the left side at L4-L5 nerve root distribution.  Muscle strength was at 5/5 bilaterally and deep tendon reflexes were at 2/4 bilaterally at the knees and ankles, with a negative Babinski sign bilaterally.  

The Veteran subsequently had physical therapy for lumbar radiculitis with left sided buttock pain down to the ankle.  He had positive straight leg raises, positive slump testing and positive Faber's; all on the left side.

A March 2009 neurosurgery consult indicates complaints of back pain radiating to the buttocks, worse on the left than right, without bladder or bowel issues.  The sensory examination indicated decreased sensation to the left lateral leg and foot with brisk reflexes to the right ankle and all other at 2+.  

A VA treatment record dated March 2010 indicates that the Veteran had probable lower back nerve pathology in the lower left leg and foot.

The Veteran was afforded a peripheral nerve examination in July 2010.  He complained of left foot numbness that presented as a constant tingling pain with lower bilateral extremity weakness.  Deep tendon reflexes of the lower extremities were within normal limits; motor function of the lower extremities were normal; vibration sensation in the lower extremities were normal.  He was diagnosed with mild to moderate motor sensory polyneuropathy involving the left upper extremity.  There was no diagnosis provided concerning the lower extremities.

The Board notes that the Veteran also has a diagnosis of bilateral upper extremity neuropathy; however, this has been attributed to his also service-connected cervical spine condition.

In this case, the Veteran experiences radiation down the left leg with decreased sensation to the left leg and foot.  Additionally, treatment records consistently record a diagnosis of left leg neuropathy with slightly decreased strength and reflexes recorded at times when compared to his right side.  The Board notes that a January 2005 neurology note references an MRI indicating a left paracentral disk protrusion at the L4-L5 level which correlated with the Veteran's complaints of low back pain radiating down the left lower extremity.  Under these circumstances, the evidence is at least in equipoise as to whether left-sided lower extremity peripheral neuropathy is associated with the service-connected back disability.  Moreover, such neuropathy is most consistent with mild incomplete paralysis of the sciatic nerve, justifying a 10 percent rating.

While a 10 percent evaluation is warranted for neurologic manifestations of the left lower extremity, a rating in excess of that amount are not justified.  Indeed, moderate incomplete paralysis has not been shown.  For example, a December 2007 treatment note indicates 4/5 strength testing on the left side, at worst.  Additionally, the July 2010 peripheral nerve examination indicated entirely normal testing.  In sum, a 10 percent rating, but no higher, is warranted for the neurologic component of the low back disability on appeal as the symptomatology consistent with left side lower extremity neuropathy is primarily sensory in nature.

Moreover, while the Veteran has raised neuropathic complaints as to both legs, the findings consistently indicate greater symptomatology on the left side, with the majority of findings on the right indicated as normal.  Moreover, the only formal diagnosis regarding neuropathy of the lower extremities relates to the left leg, and not the right.  Accordingly, a separate grant of service connection for neurologic manifestations of the right lower extremity is not in order here.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected back disability with left lower extremity neuropathy but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating in excess of 40 percent for a low back disability is denied.

Entitlement to a separate 10 percent evaluation for left lower extremity neuropathy is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


